PER CURIAM.
The petitioner appealed to this Court under G.S. 7A-30(1).
Judge May, in the judgment entered 2 October 1969, found that the Superior Court of Davidson County had jurisdiction over both the petitioner and the offense at the time of his trial and that the judgment entered was authorized by law. Upon this finding Judge May properly denied the petition for writ of habeas corpus. State v. Cannon, 244 N.C. 399, 94 S.E. 2d 339. The Court of Appeals correctly held that except in cases involving the custody of minor children an appeal is not allowed from a judgment entered in a habeas corpus proceeding, such judgment being reviewable only by way of certiorari if the court in its discretion chooses to grant such writ. State v. Lewis, 274 N.C. 438, 164 S.E. 2d 177; In re Lee Croom, 176 N.C. 455, 95 S.E. 903; 4 Strong’s N. C. Index 2d, Habeas Corpus § 4.
The Court of Appeals dismissed the appeal and in its discretion refused to grant certiorari. In this we find no error.
The decision of the Court of Appeals is
Affirmed.